ACCEPTED
                                                                                         14-15-00621-CR
                                                                         FOURTEENTH COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                    11/9/2015 8:59:55 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                               No. 14-15-00621-CR

                          In the Court of Appeals for the
                                        FILED IN
                                 14th COURT OF APPEALS
                      Fourteenth District of Texas at Houston
                                    HOUSTON, TEXAS
                                 11/9/2015 8:59:55 PM
             
                                 CHRISTOPHER A. PRINE
                                          Clerk

                                   No. 1431265

                           In the 176th District Court of
                               Harris County, Texas

             

                       COLTON WEAVER LINDAMAN
                               Appellant
                                  v.
                            THE STATE OF TEXAS
                                  Appellee

             

     APPELLANT’S SECOND MOTION FOR EXTENSION OF TIME
                  TO FILE APPELLATE BRIEF

             

TO THE HONORABLE COURT OF APPEALS OF TEXAS:

      COMES NOW APPELLANT, in accordance with Rules 2, 10.5(b)(1), and

38.6(d) of the Texas Rules of Appellate Procedure, and files this motion for

extension of time in which to file his appellate brief in this cause, and, in support

thereof, presents the following:
        1.    On June 10, 2015, appellant was convicted in the 176th District Court

of Harris County, Texas of the felony offense of Driving While Intoxicated with

Child Passenger in cause number 1431265, The State of Texas v. Colton Weaver

Lindaman. He was sentenced to 2 years confinement in the Texas Department of

Criminal Justice – State Jail Division, probated for 5 years, and assessed a fine of

$500.

        2.    Appellant filed a timely and written notice of appeal on July 10, 2015.

        3.    The reporter’s record and the clerk’s record were both filed on August

11, 2015. Appellant’s brief was initially due on September 10, 2015. Appellant

requested, and this Court granted an extension of time until November 9, 2015 in

which to file his brief.

        4.    Appellant respectfully requests a final extension of time of thirty (30)

days until December 9, 2015 in which to file his brief.

        5.    The additional facts relied upon to explain the need for this extension

are as follows:

        Undersigned counsel has reviewed the record, identified and
        researched the issues in this case, but due to being in a two-day jury
        trial in Harris County Criminal Court at Law No. 10 on November 5
        and 6, 2015 and having to move offices, additional time is needed to
        prepare and file his brief.
        WHEREFORE PREMISES CONSIDERED, appellant prays that this Court

will grant an extension of time until December 9, 2015, in which to file his

appellate brief in this case.

                                        Respectfully Submitted,

                                        /s/ T. Brent Mayr
                                        T. Brent Mayr
                                        SBN 24037052
                                        Law Office of Brent Mayr, P.C.
                                        5300 Memorial Dr., Suite 750
                                        Houston, TX 77007
                                        713.808.9613
                                        713.808.9991 FAX
                                        bmayr@bmayrlaw.com

                                        ATTORNEY FOR
                                        COLTON WEAVER LINDAMAN



                           CERTIFICATE OF SERVICE

        This is to certify that a copy of the foregoing motion has been served on the

attorney for the State, Alan Curry, pursuant to Texas Rule of Appellate Procedure

9.5 (b)(1), through Appellant’s counsel’s electronic filing manager on November 9,

2015.

                                        /s/ T. Brent Mayr
                                        ATTORNEY FOR
                                        COLTON WEAVER LINDAMAN